SOMERVILLE, J.
The decisive question in this case is whether, under the interstate commerce law, as amended by Act Cong. June 18, 1910, c. 309, 36 U. S. Stat. at Large, p. 539, state laws regulating the contract, obligations, and liability of common carriers of interstate telegrams have been superseded and annulled by the provisions of the federal law. Section 1 of the amended act contains the following: “The provisions of this act shall apply * * * to telegraph, telephone, and cable companies (whether wire or wireless) engaged in sending messages from one state, territory, or district of the United States, to any other state, territory, or district of the United States, or to any foreign country, who shall be considered and held to be common carriers within the meaning and purpose of this act. * * * All charges made for any service rendered or to be rendered in the transportation of passengers or property and for the transmission of messages by telegraph, telephone, or cable, as aforesaid, or in connection therewith, shall be just and reasonable; and every unjust and unreasonable charge for such service or any part thereof is prohibited and declared to be unlawful: Provided, that messages by telegraph, telephone, or cable, subject to the provisions of this act, may be classified into day, night, repeated, unrepeated, letter, commercial, press, government, and such other classes as are just and reasonable, and different rates may be charged for the different classes of messages. * * *” (Italics supplied.)
Sections 13 and 15, as amended (Comp. St. 1013, §§ 8581, 8583), give to the Interstate Commerce Commission full power to investigate and determine and prescribe what rates, regulations or practices are just and reasonable, to be thereafter followed.
(1) The effect of the Carmack Amendment of June 29, 1906 (34 U. S. Stat. at Large, 584), was to withdraw from the states the entire subject of the regulation of the interstate carriage of freight and passengers, and to vest it exclusively in the Interstate Commerce Commission. Its primary purpose was to secure uniformity in classifications, rates, obligations, and liability.—Adams Ex. Co. v. Croninger, 226 U. S. 491, 33 Sup. Ct. 148, 57 L. Ed. 314, 44 L. R. A. (N. S.) 257; K. C. S. R. Co. v Carl, 227 U. S. 639, 33 Sup. Ct. 391, 67 L. Ed. 683; H. E. & W. T. Ry. Co. v. U. S., 234 U. S. 342, 34 Sup. Ct. 342. 58 L. Ed. 1341; *685So. Ry. Co. v. Prescott, 240 U. S. 632, 36 Sup. Ct. 469, 60 L. Ed. 836.
(2) The language of the act as amended by the act of June 18, 1910, leaves no room for doubting that the purpose and effect of the amendment were to place telegraph, telephone, and cable companies, as to their interstate business, within the operation of the Commerce Act, equally with interstate carriers of goods and passengers, to the complete exclusion of state laws in regulation thereof.
(3) Nor can it be a matter of doubt that the stipulations with respect to the classification of defendant’s messages, and the varying charges for their transmission and delivery, according to the liability of defendant for failure therein, are, within the express terms of the amendment, to be dealt with, as' to their reasonableness and validity, only by, the Interstate Commerce Commission. This means that until such regulations and practices are condemned by the commission they cannot be prohibited by state laws, nor pronounced invalid by state courts. This assumes, of course, that the regulations and practices in question have not already been condemned as invalid by the federal Supreme Court upon the general principles of the common law.
The whole subject has been recently considered in an able and exhaustive opinion by the Supreme Court of Oklahoma in the case of W. U. Tel. Co. v. Bank, 156 Pac. 1175, where all the late authorities are cited and discussed. In that case the same stipulations as to .unrepeated messages were pleaded as in the instant case, and the conclusion was that such stipulations are binding on the sender of the message, state laws and decisions to the contrary notwithstanding, and that state courts are without jurisdiction to declare them unreasonable, unless so predetermined by the Commerce Commission.
The following authorities are specifically in point: W. U. T. Co. v. Compton, 114 Ark. 193, 169 S. W. 946 (followed in Id., 115 Ark. 564, 171 S. W. 859, Western Union Tel. Co. v. Stewart, 120 Ark. 631, 179 S. W. 813, and Western Union Tel. Co. v. Sharp, 121 Ark. 135, 180 S. W. 504); Haskell, etc., Co. v. Post. Tel. Cable Co., 114 Me. 277, 96 Atl. 219; W. U. T. Co. v. Bilisoly, 116 Va. 562, 82 S. E. 91; followed in Western Union Tel. Co. v. First Nat. Bank of Berryville, 116 Ya. 1009, 83 S. E. 424); White v. W. U. T. Co., 33 Inter. Com. Com’n R. 500; Williams v. W. U. T. Co. (D. C.) 203 Fed. 146; Gardner v. W. U. T. Co., *686231 Fed. 405, 145 C. C. A. 399. There is indeed no difference of opinion on the subject.
(4) We, therefore, hold that the special pleas were not subject to the demurrers interposed, and the trial court erred in its rulings thereon.
It may be noted, in passing, that two state courts have held, on common-law principles, that the classification of messages by valuation is unreasonable, and that the limitations of liability based thereon are not binding on the sender.—W. U. C. Co. v. Compton, 114 Ark. 193, 169 S. W. 946, 948; Treadway v. W. U. T. Co. (Minn.) 158 N. W. 247.
(5) With respect to plaintiff’s right to recover damages for mental anguish, as heretofore authorized by the decisions of this court, contrary to the decisions of the federal courts, a discussion by us of the influence of the Amendment of 1910 would be useless; since the Supreme Court of the United States has pointedly declared that state laws authorizing such a recovery are now invalid as unwarrantably affecting interstate commerce.—W. U. T. Co. v. Brown (1914) 234 U. S. 542, 34 Sup. Ct. 955, 58 L. Ed. 1457. This decision has been followed by W. V. T. Co. v. Compton, supra (overruling the original decision contra, on rehearing), and W. U. T. Co. v. Johnson, 115 Ark. 564, 171 S. W. 859.
(6) It follows that the trial judge erred in refusing the instructions requested by defendant to the effect that damages for mental anguish could not be recovered in this action.
Other questions raised by the assignments of error need not be considered.
Reversed and remanded.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.